Citation Nr: 0703059	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post radical retropubic prostatectomy, 
currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1967.  Service in Vietnam is indicated by the evidence of 
record.

Procedural history

In a December 19956 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO) granted the veteran's claim of entitlement to 
service connection for residuals of prostate cancer.  A 10 
percent disability rating was assigned under Diagnostic Code 
7528.  In addition, entitlement to special monthly 
compensation (SMC) on account of loss of use of a creative 
organ was also granted.  See 38 U.S.C. § 1114(k).  The 
disability rating assigned for residuals of prostate cancer 
was increased to 20 percent in an October 1997 RO hearing 
officer decision.  The veteran appealed to the Board of 
Veterans' Appeals (the Board), which in an October1998 
decision denied the veteran's claim for an increased rating.  
The veteran did not appeal to the United States Court of 
Appeals for Veterans Claims (the Court). 

In March 2004, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected 
prostate cancer residuals.  This appeal arose from a June 
2004 RO rating decision which redenominated the disability to 
status post radical retropubic prostatectomy and confirmed 
and continued the previously assigned 20 percent disability 
rating.  [The RO also separately service connected erectile 
dysfunction associated with the service-connected prostate 
cancer residuals.  SMC based on loss of use of a creative 
remained the same.]  The veteran duly perfected an appeal as 
to that decision.    

In April 2006, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans law Judge at 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

Issues not on appeal

The June 2004 RO rating decision also denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder and tinnitus.  The veteran disagreed with 
that decision, and in May 2005 the RO issued a statement of 
the case as to those two issues.  The veteran did not perfect 
an appeal as to those issues.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDING OF FACT

The veteran's service-connected status post radical 
retropubic prostatectomy is manifested by urinary 
incontinence requiring the use of absorbent materials which 
must be changed approximately 3 times daily.


CONCLUSION OF LAW

An increased disability rating of 40 percent is warranted for 
the veteran's service-connected status post radical 
retropubic prostatectomy.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
residuals of radical retropubic prostatectomy, which are 
currently evaluated as 20 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000. The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a VCAA letter dated 
April 23, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
the need for evidence showing that his service-connected 
disability had increased in severity.

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would obtain 
relevant federal government records, including his service 
records, VA Medical Center records, and records from other 
federal agencies such as the Social Security Administration. 
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant records not in the 
custody of a federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources. 
The veteran was, however, informed that "[i]t's your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency." 

The April 2004 VCAA letter specifically informed the veteran 
"Please review your records and make certain you haven't 
overlooked any important evidence."  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board additionally observes that the veteran received 
appropriate notice under Dingess v. Nicholson, 19 Vet. App. 
473 (2006) as to the effective date of any benefits received.  
See a letter dated March 27, 2006 from the RO to the veteran.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes private medical records and a report of a VA 
examination, as well as statements from the veteran and his 
representative.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He requested, and was accorded, a 
personal hearing at the RO in April 2006 before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with his claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Specific rating criteria

The veteran's service-connected status post radical 
retropubic prostatectomy is currently rated under 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7528-7527 [malignant neoplasms of 
the genitourinary system-postoperative residuals, prostate 
gland injuries].  See 38 C.F.R. § 4.27 (2006) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant. [There has been 
no metastasis.  See a March 31, 2006 report of A.A.S., M.D. 
and the April 14, 2006 hearing transcript, page 10.]

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant. 

The evidence, as well as the veteran's own contentions, 
clearly establish that 
the predominant residual of is voiding dysfunction.  There is 
no evidence of either renal dysfunction or urinary tract 
infection. 

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows.



        Urinary incontinence:

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an 
appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.

A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 
times per day.

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of 
absorbent materials which must be changed less than 
2 times per day. 38 C.F.R. § 4.115a.

        Urinary frequency:

A 40 percent evaluation is warranted for a daytime 
voiding interval less than one hour, or; awakening 
to void five or more times per night.

A 20 percent evaluation is warranted for a daytime 
voiding interval between one and two hours, or; 
awakening to void three to four times per night.

A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours, or; 
awakening to void two times per night. 38 C.F.R. § 
4.115a.

See 38 C.F.R. § 4.115b (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected status post retropubic prostatectomy.  
These residuals, in essence, amount to urinary frequency/ 
incontinence.  As was noted above, there has been no 
metastasis or renal dysfunction.  In addition, there is no 
evidence of urinary tract infection.  See the April 2006 
hearing transcript, page 4.  

[As was noted by the Board in the Introduction, VA has 
recognized the other significant consequence of the surgery, 
erectile dysfunction, via the award of SMC based on the loss 
of use of a creative organ, which the veteran is not 
challenging.]

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

As has been described above, the veteran's service-connected 
residuals of radical prostatectomy is rated based on urinary 
frequency/voiding dysfunction under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7528-7527.   The veteran does not dispute 
that this is correct.  Rather, he contends that his problems 
with urinary incontinence are of such severity as to warrant 
a 40 percent rating under 38 C.F.R. § 4.115b.  
See a July 28, 2004 letter from the veteran's accredited 
representative to the RO, as well as the veteran's own April 
2006 hearing testimony.

Schedular rating

In order to receive the next higher, 40 percent, disability 
rating under 38 C.F.R. § 4.115b, it must be demonstrated 
either that there exists urinary leakage/incontinence 
requiring the wearing of absorbent material which must be 
changed 2-4 times daily; or there exists urinary frequency 
resulting in a daytime  voiding interval of 1-2 hours, or 
awakening to urinate 5 or more times at night.  

The veteran has testified that he wears pads and that such 
must be changed approximately three times each day.  See the 
April 2006 hearing transcript, page 3.  
He further testified that he gets up 4-5 times nightly to 
urinate.  See the hearing transcript, page 5.

The Board has no reason to doubt the report of the veteran, 
who is an attorney.  Moreover, the veteran's sworn testimony 
is to some extent verified by his treating physician, A.A.S., 
M.D., who stated in a March 2006 letter that the veteran 
required from 1-3 pads per day to remain dry.  There is no 
medical evidence to the contrary. 
Based on the record, the Board believes that a 40 percent 
disability rating may be assigned based on urinary 
incontinence requiring the wearing of absorbent materials 
which require changing approximately 3 times daily.

The Board further notes that the veteran does not contend, 
and the record on appeal does not otherwise indicate, that 
the absorbent materials must be changes more than 4 times 
daily.  A 60 percent disability rating is accordingly not 
warranted. 

Because the Board has assigned a 40 percent rating based on 
urinary incontinence, the matter of urinary frequency becomes 
moot.  A 40 percent disability rating is the maximum would 
could be assigned based on urinary frequency.

Esteban concerns

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  As has been discussed above 
erectile dysfunction has been separately rated.

The Board notes that during a May 2004 VA examination, the 
examiner noted a 
14 cm. surgical scar from the radial retropubic 
prostatectomy.  The Board has therefore given thought as to 
whether the scar could be separately rated.  However,  
there is no indication that the scar causes any additional 
disability.  The examiner described the scar as "well 
healed", and did not indicate that the scar was ulcerated, 
tender or painful.  The veteran and his representative have 
not raised the matter at all.  For these reasons, the Board 
does not believe that separate service connection for the 
post-surgical scar is warranted.  

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that an increased rating of 40 percent is 
warranted for the veteran's service-connected residuals of 
radical retropubic prostatectomy.  To that extent, the appeal 
is allowed. 


ORDER

An increased rating of 40 percent is granted for the 
veteran's service-connected residuals of radical retropubic 
prostatectomy, subject to controlling regulations governing 
the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


